Name: Council Regulation (EEC) No 1711/80 of 27 June 1980 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia falling within subheading 22.09 C I of the Common Customs Tariff and originating in the ACP States (1980/81)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 80 Official Journal of the European Communities No L 167/45 COUNCIL REGULATION (EEC) No 1711/80 of 27 June 1980 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia falling within subheading 22.09 C I of the Common Customs Tariff and originating in the ACP States ( 1980/81 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Member States 1977 1978 1979 Benelux 4-5 4-6 3-7 Denmark 1-9 1-2 1-3 Germany 18-3 22-8 18-7 France 5-3 2-0 2-2 Ireland 1-8 1-8 1-8 Italy 0-2 0-3 0-3 United Kingdom 68-0 67-3 72-0Having regard to the proposal from the Commission, Whereas, in view of these factors, of market forecasts for the products in question and in particular of the estimates submitted by certain Member States , initial quota shares may be fixed approximately at the following percentages : Benelux 4-28 Denmark 1-37 Germany 20-03 France 3-05 Ireland 1-80 Italy 0-30 United Kingdom 69.17 Whereas a new Convention was signed on 31 October 1979 between the European Economic Community and the African, Caribbean and Pacific States ; whereas pending the entry into force of that Convention it is appropriate to apply in advance, for the period 1 July 1980 to 30 June 1981 , the provisions of Protocol 5 thereto ; whereas that Protocol provides that products originating in the ACP States which fall within subheading 22.09 C I of the Common Customs Tariff shall , until the entry into force of a common organization of the market in spirits, be allowed into the Community free of customs duties under conditions such as to permit the development of traditional trade flows between the ACP States and the Community and between the Member States ; whereas the Community shall fix each year the quantities which may be imported free of customs duties on the basis of the largest quantities imported annually from the ACP States into the Community in the past three years for which statistics are available, increased by an annual growth rate of 40 % on the market of the United Kingdom and 18 % on the other markets of the Community ; Whereas an arrangement for using the Community tariff quota based on an allocation between the United Kingdom on the one hand and the other Member States on the other would seem likely to reconcile the application of the growth rates provided for in Protocol 5 with the uninterrupted application of the duty-free entry arrangements in respect of the said quota to all imports of the products concerned into the Member States until the quota is exhausted ; whereas, in order to reflect as closely as possible the actual trends on the markets in the products concerned, such allocation should be made in accordance with the requirements of the Member States ; whereas in this case the tariff quota should be allocated amongst the Member States on the basis of the largest quantities imported annually into each Member State during the past three years and taking into account the abovementioned growth rates ; Whereas, having regard to the levels reached by imports of the products concerned into the Community and the Member States during the past three years for which statistics are available, the size of the tariff quota for the period 1 July 1980 to 30 June 1981 should be fixed at 178 300 hectolitres of pure alcohol ; Whereas, during the past three years for which statistics are available, the corresponding imports by each of the Member States represent the following percentages of the imports into the Community from the countries in question of the products concerned: Whereas measures should be laid down to ensure that Protocol 5 is implemented under conditions such as to No L 167/46 Official Journal of the European Communities 1 . 7. 80 permit the development of traditional trade flows 1 between the ACP States and the Community and between the Member States ; Article 3 1 . Member States shall manage the shares allocated to them in accordance with their own arrangements . Whereas, owing to the special character of the products in question and their sensitivity on Community markets, exceptional provision should be made for a method of use based on a single division among Member States ; 2 . The extent to which the Member States have used up their shares shall be determined on the basis of the imports of the products in question, originating in the ACP States, entered at customs in declarations for free circulation. Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the administration of the share allocated to that economic union may be carried out by any one of its members, Article 4 1 . Member States shall inform the Commission each month of imports actually charged against the tariff quota . HAS ADOPTED THIS REGULATION: 2 . The United Kingdom shall take the steps necessary to ensure that the quantities imported from the ACP States under the conditions laid down in Articles 1 and 2 are restricted to those meeting its domestic consumption requirements . 3 . The Commission shall regularly inform the Member States of the extent to which the tariff quota has been used up . 4 . Where necessary, consultations may be held at the request of a Member State or on the initiative of the Commission. Article 1 From 1 July 1980 to 30 June 1981 , rum, arrack and tafia falling within subheading 22.09 C I of the Common Customs Tariff and originating in the ACP States , shall be imported duty free into the Community within the limits of a Community tariff quota of 178 300 hectolitres of pure alcohol . Article S The Commission shall take all necessary measures, in close cooperation with the Member States, to ensure the implementation of this Regulation . Article 2 1 . The tariff quota referred to in Article 1 shall be divided into two instalments. The first instalment, of 123 330 hectolitres of pure alcohol, shall be for United Kingdom consumption. The second instalment, of 54 970 hectolitres of pure alcohol, shall be allocated among the other Member States. Article 6 Council Regulation (EEC) No 1470/80 of 9 June 1980 on the safeguard measures provided for in the second ACP-EEC Convention ( 1) shall apply in respect of the products covered by this Regulation. 2 . The shares of each of the Member States to which the second instalment is . allocated pursuant to paragraph 1 shall consist of the following quantities : (hectolitres of pure alcohol) Article 7 This Regulation shall enter into force on 1 July 1980. Benelux Denmark Germany France Ireland Italy 7 631 2 443 35 714 5 438 3 209 535 H OJ No L 147, 13 . 6 . 1980, p. 4 . 1 . 7 . 80 Official Journal of the European Communities No L 167/47 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 27 June 1980 . For the Council The President A. SARTI